United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.J., Appellant
and
U.S. POSTAL SERVICE, ISTROUMA
STATION, Baton Rouge, LA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 21-0866
Issued: January 14, 2022

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On May 19, 2021 appellant filed a timely appeal from a March 9, 2021 nonmerit decision
of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days has elapsed
from the last merit decision, dated December 17, 2019, to the filing of this appeal, pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
lacks jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On October 26, 2010 appellant, then a 38-year-old city carrier, filed an occupational
disease claim (Form CA-2) alleging that she developed two herniated discs in her lower back due
1

5 U.S.C. § 8101 et seq.

to factors of her federal employment including heavy lifting, bending, stooping, walking, twisting,
and driving a mail truck. She noted that she first became aware of her condition and realized its
relationship to her federal employment on October 24, 2010. Appellant had stopped work on
October 14, 2010. On January 6, 2011 OWCP accepted her claim for aggravation of degeneration
of lumbar or lumbosacral intervertebral disc, aggravation of lumbar spondylosis with myelopathy,
and aggravation of intervertebral disc disorder with myelopathy lumbar region. Appellant returned
to light-duty work on February 11, 2011.2
On August 11, 2013 appellant filed a notice of recurrence (Form CA-2a) alleging that she
stopped work on June 27, 2013 due to increased pain from her accepted October 14, 2010
employment injury. OWCP accepted this recurrence claim and authorized epidural spinal
injections. On September 18, 2013 it paid appellant wage-loss compensation on the periodic rolls
effective August 10, 2013. Appellant returned to light-duty work on October 1, 2013 as a modified
city carrier.
On September 30, 2019 appellant underwent the third in a series of three OWCP-approved
lumbar epidural spinal injections.
In a note dated October 2, 2019, appellant’s attending physician, Dr. Thad S. Broussard, a
Board-certified orthopedic surgeon, found that she was totally disabled from work due to lumbar
spondylosis with radiculopathy and referred her to Dr. Kelly J. Scrantz, a Board-certified
neurosurgeon.
On October 14, 2019 appellant filed a claim for wage-loss compensation (Form CA-7)
claiming intermittent disability from September 28 through October 11, 2019. On the
accompanying time analysis form (Form CA-7a) the employing establishment indicated that she
sought medical treatment on September 30, 2019 and that she used eight hours of sick leave on
October 3 and 4, 2019. Appellant continued to use leave without pay from October 5
through 25, 2019.
In an October 18, 2019 development letter, OWCP advised appellant that it had not
received sufficient evidence to support her claim for wage-loss compensation. It informed her of
the type of evidence needed to establish her wage-loss compensation claim and afforded her 30
days to submit the necessary evidence.
On November 5, 2019 Dr. Broussard completed a narrative report and diagnosed lumbar
spondylosis with radiculopathy, low back pain, and knee pain. He found that appellant’s lumbar
epidural steroid injections were not helping her and referred her for examination with Dr. Scrantz,
scheduled for November 18, 2019. Dr. Broussard concluded that appellant was totally disabled
from work until Dr. Scrantz’ examination. He indicated that she had difficulty standing, walking,
bending, lifting, twisting, and stooping, and that those activities were aggravating factors to her
continued back pain.

2

The record demonstrates that the employing establishment had no light-duty work available from October 14,
2010 through February 10, 2011.

2

On November 7, 2019 appellant filed another Form CA-2a recurrence claim. She alleged
that she stopped work on October 3, 2019 due to her accepted October 24, 2010 employment
injury.
In a November 14, 2019 development letter, OWCP provided appellant with the definition
of a recurrence of disability and requested that she submit additional factual and medical evidence
supporting that she was disabled from work for the period beginning October 3, 2019. It
specifically requested that she submit a physician’s opinion explaining how the claimed disability
was due to the October 24, 2010 employment injury. OWCP afforded appellant 30 days to provide
the requested evidence.
By decision dated November 19, 2019, OWCP denied appellant’s claims for wage-loss
compensation for total disability from work commencing October 5, 2019 and continuing. It found
that the medical evidence of record was insufficient to establish that she had a return or increase
of disability due to a change or worsening of her October 24, 2010 employment injury.
On November 18, 2019 appellant was examined by Kristen Dubols, a nurse practitioner.
By decision dated December 17, 2019, OWCP denied appellant’s claim for a recurrence of
disability commencing October 3, 2019. It found that the November 18, 2019 report was
insufficient to establish her claimed recurrence of disability as it was signed by a nurse practitioner
and not cosigned by a qualified physician such that it was medical evidence in accordance with
FECA.
OWCP subsequently received additional evidence. In a December 2, 2019 note,
Dr. Broussard requested a functional capacity evaluation (FCE) to determine appellant’s work
restrictions.
In reports dated December 18, 2019 and January 22, 2020, Dr. Scrantz diagnosed lumbar
intervertebral disc degeneration, lumbar radiculopathy, and lumbar spinal stenosis. He reviewed
appellant’s magnetic resonance imaging (MRI) scan, finding worsening degenerative joint disease
and facet degenerative joint disease at L4-5, and L5-S1. On physical examination Dr. Scrantz
found right greater than left S1 radiculopathy, attributable to the L5-S1 space worsening stenosis.
He found that appellant had reached maximum medical improvement without surgery. Dr. Scrantz
also referred appellant for an FCE to determine her work abilities.
A December 17, 2019 FCE found that appellant could perform medium physical demand
work as required by her light-duty position of customer service supervisor.
In a December 23, 2019 note, Dr. Broussard found that appellant could function at her
current job within the confines of the FCE. He reported that appellant was experiencing pain in
her legs due to spinal stenosis and that she might eventually require surgery.
On December 17, 2020 appellant requested reconsideration of the December 17, 2019
decision which denied her claim for a recurrence of disability commencing October 3, 2019.
By decision dated March 9, 2021, OWCP denied appellant’s request for reconsideration of
the merits of her claim pursuant to 5 U.S.C. § 8128(a).
3

LEGAL PRECEDENT
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
to review an award for or against compensation. The Secretary of Labor may review an award for
or against compensation at any time on his or her own motion or on application.3
To require OWCP to reopen a case for merit review pursuant to FECA, the claimant must
provide evidence or an argument which: (1) shows that OWCP erroneously applied or interpreted
a specific point of law; (2) advances a relevant legal argument not previously considered by
OWCP; or (3) constitutes relevant and pertinent new evidence not previously considered by
OWCP.4
A request for reconsideration must be received by OWCP within one year of the date of
OWCP’s decision for which review is sought. 5 If it chooses to grant reconsideration, it reopens
and reviews the case on its merits. 6 If the request is timely, but fails to meet at least one of the
requirements for reconsideration, OWCP will deny the request f or reconsideration without
reopening the case for review on the merits. 7
ANALYSIS
The Board finds that OWCP improperly denied appellant’s request for reconsideration of
the merits of her claim pursuant to 5 U.S.C. § 8128(a).
The underlying issue on reconsideration is the medical question of whether appellant had
sustained a recurrence of disability commencing October 3 due to her accepted employment injury.

3

5 U.S.C. § 8128(a); see L.D., Docket No. 18-1468 (issued February 11, 2019); see also V.P., Docket No. 17-1287
(issued October 10, 2017); D.L., Docket No. 09-1549 (issued February 23, 2010); W.C., 59 ECAB 372 (2008).
4

20 C.F.R. § 10.606(b)(3); see P.M., Docket No. 20-0780 (issued November 24, 2020); J.W., Docket No. 19-1795
(issued March 13, 2010); see also L.G., Docket No. 09-1517 (issued March 3, 2010); C.N., Docket No. 08-1569
(issued December 9, 2008).
5

Id. at § 10.607(a). The one-year period begins on the next day after the date of the original contested decision.
For merit decisions issued on or after August 29, 2011, a request for reconsideration must be received by OWCP
within one year of OWCP’s decision for which review is sought. Federal (FECA) Procedure Manual, Part 2 -- Claims,
Reconsiderations, Chapter 2.1602.4 (September 2020). Timeliness is determined by the document receipt date of the
request for reconsideration as indicated by the received date in the Integrated Federal Employees Compensation
System (iFECS). Id. at Chapter 2.1602.4b.
6

Id. at § 10.608(a); see also M.S., 59 ECAB 231 (2007).

7

Id. at § 10.608(b); E.R., Docket No. 09-1655 (issued March 18, 2010).

4

Along with the December 17, 2020 reconsideration request,8 appellant provided notes dated
November 18 and December 16, 2019 by Dr. Scrantz, finding worsening degenerative joint
disease and facet degenerative joint disease at L4-5, and L5-S1 based on MRI scan findings. On
physical examination he found right greater than left S1 radiculopathy, attributable to the L5 -S1
space worsening stenosis. As these notes address the underlying issue of appellant’s accepted
medical conditions, the notes constitute relevant and pertinent new evidence that is n ot
substantially similar to evidence previously considered. Therefore, the Board finds that the
submission of this evidence requires reopening of appellant’s claim for merit review pursuant to
the third requirement of 20 C.F.R. § 10.606(b)(3).
Consequently, the Board will set aside OWCP’s March 9, 2021 decision and remand the
case for an appropriate merit decision on appellant’s claim.
CONCLUSION
The Board finds that OWCP improperly denied appellant’s request for reconsideration of
the merits of her claim pursuant to 5 U.S.C. § 8128(a).

8

In computing a time period, the date of the event from which the designated period of time begins to run shall not
be included, while the last day of the period so computed shall be included unless it is a Saturday, Sunday or a legal
holiday. Appellant’s December 17, 2020 request for reconsideration was received on the 365th day following the
December 17, 2019 decision, and was therefore timely. B.W., Docket No. 20-1512 (issued August 24, 2021).
Compare T.M., Docket No. 20-1306 (issued July 22, 2021) (finding that appellant has one calendar year to request
reconsideration, i.e., from September 5, 2018 to September 5, 2019).

5

ORDER
IT IS HEREBY ORDERED THAT the March 9, 2021 decision of the Office of Workers’
Compensation Programs is set aside and the case is remanded for further proceedings consistent
with this decision of the Board.
Issued: January 14, 2022
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

6

